Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 17, 1991 (People v Johnson, 174 AD2d 695 [1991]), affirming a judgment of the County Court, Nassau County, rendered December 5, 1986.
*699Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Miller, J.P., Schmidt, Crane and Goldstein, JJ., concur.